Citation Nr: 1452205	
Decision Date: 11/25/14    Archive Date: 12/02/14

DOCKET NO.  13-28 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to special monthly compensation by reason of being in need of regular aid and attendance or on account of being housebound.

2.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

M. L. Marcum, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to April 1970.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


REMAND

In a March 2014 rating decision, the RO denied the Veteran's claim seeking entitlement to special monthly compensation by reason of being in need of regular aid and attendance or on account of being housebound.  In April 2014, the Veteran filed a notice of disagreement contesting this decision.  

As the RO has not yet issued a statement of the case addressing this issue, the Board must remand it for the RO to issue a statement of the case and to provide the Veteran and his representative an opportunity to perfect an appeal of such issue.  Manlincon v. West, 12 Vet. App. 238 (1999).

The Veteran is also seeking entitlement to a total disability rating based upon individual unemployability (TDIU) due to his service-connected disabilities.  

Service connection is currently in effect for the Veteran's bilateral pes planus, rated 30 percent disabling; bilateral hearing loss, rated 20 percent disabling; and tinnitus, rated 10 percent disabling.  See 38 C.F.R. § 4.71a, Diagnostic Code 5276; 38 C.F.R. § 4.85, Diagnostic Code 6100; 38 C.F.R. § 4.87, Diagnostic Code 6260 (2014).  The assigned combined disability rating is 50 percent, since August 2012.  As such, the percentage threshold requirements of the Rating Schedule are not met.  38 C.F.R. § 4.16(a) (2014).

For those veterans who fail to meet the percentage standards, a TDIU nevertheless may be assigned when it is found that the service-connected disabilities are sufficient to produce unemployability.  Such cases are referred to the Director, Compensation and Pension Service, for extra-schedular consideration.  38 C.F.R. § 4.16(b) (2014).

The Veteran filed his present claim for TDIU benefits in December 2011.  In February 2012, the Veteran underwent a VA audiological examination.  After reviewing the Veteran's claims file and relevant medical records, the VA examiner provided a diagnosis of moderate severe to severe high-frequency sensorineural hearing loss resulting in difficulty hearing the television, difficulty hearing his wife and children, and difficulty performing his job as a casino dealer.  The examiner opined that the Veteran's "diminished hearing of this configuration most likely presents significant communication and hearing problems . . . [and] diminished hearing would at least as likely as not (50% probability or greater) affect the person's ability to secure and maintain substantially gainful employment."  

That same month, he underwent a VA general medical examination.  Following examination of the Veteran, the VA examiner concluded that the Veteran's bilateral pes planus restricted the Veteran's employment potential by preventing him from being able to stand for long periods of time.  Nevertheless, the examiner opined that the Veteran can perform sedentary duties as well as light and heavy labor that does not require standing for longer than four hours. 

In April 2012, the Veteran determined that he could no longer continue his employment.  He submitted a resignation letter to his employer indicating that he could no longer perform his job because of his "hearing loss has gotten much worse and will never get better."   

A review of the record reveals that the Veteran has submitted multiple lay statements from his spouse and coworkers in support of his appeal.   These statements, all of which pre-date his resignation, indicate that the Veteran's hearing loss negatively impacted his job as a casino dealer and resulted in his terminating this employment.

Under these circumstances, the RO must attempt to locate any available updated treatment records and then obtain an appropriate examination to determine whether the Veteran's service-connected disabilities, acting in concert, prevent him from obtaining or maintaining employment.  See 38 C.F.R. § 3.159(c)(4)(i); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (if VA provides the Veteran with an examination in a service connection claim, the examination must be adequate); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  All attempts to secure this evidence must be documented in the claims file by the RO.

If, after making reasonable efforts to obtain named records the RO is unable to secure the same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  The RO must issue a statement of the case and notification of the Veteran's appellate rights on the issue of entitlement to entitlement to special monthly compensation by reason of being in need of regular aid and attendance or on account of being housebound.  See 38 C.F.R. §§ 19.29, 19.30 (2014).  The Veteran and his representative are reminded that to vest jurisdiction over this issue with the Board, a timely substantive appeal must be filed.  38 C.F.R. § 20.202 (2014).  If the Veteran perfects an appeal of this issue, it must be returned to the Board for appellate review.

3.  Thereafter, the RO must obtain an appropriate examination to determine whether the Veteran's service-connected disabilities prevent him from obtaining or maintaining employment consistent with his education and occupational experience.  The evidence of record in the form of electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must specify the dates encompassed by the electronic records that were reviewed.  All necessary special studies or tests are to be accomplished.  The examiner must elicit from the Veteran and record for clinical purposes a full work and educational history.  

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether the functional limitations of the Veteran's service-connected disabilities preclude him from securing and following substantially gainful employment consistent with his education and occupational experience.  This opinion must be provided without consideration of his nonservice-connected disabilities or age.

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

4.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to his last known address and not returned as undeliverable.
5.  The RO must review the examination report to ensure complete compliance with the directives of this remand.  If a report is deficient in any manner, corrective procedures must be implemented.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

6.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim for TDIU must be adjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



